 MYLES WORSTELL503Myles Worstell,'Business Agent of Local 2023;Local 2023 of theUnited Brotherhood of Carpenters and Joiners of America,AFLandGlen A. Williamson.Case No. 9-CB-259. October 18,1955DECISION AND ORDEROn July 22, 1955, Trial Examiner Louis Libbin issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had engaged in and were engaging in certainunfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also foundthat the Respondents had not engaged in other unfair laborpracticesalleged inthe complaint and recommendeddismissalof those allega-tions.Thereafter, the Respondents filed exceptions to the Inter-mediate Report.No brief in support of the exceptions was filed.The Board has reviewed the rulingsmadeby theTrial Examinerat the hearing and finds that no prejudicialerror wascommitted.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondents' exceptions, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tionsof the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Local 2023 of the United Brotherhood ofCarpenters and Joiners of America, AFL, its officers, agents, suc-cessors, and assigns, and Myles Worstell, business agent of said Local,shall :1.Cease and desist from :(a)Giving effect to, entering into, renewing, maintaining, or en-forcing any agreement, arrangement, understanding, or practice withBaker & Coombs, Inc., under which employment of carpenters byBaker & Coombs, Inc., is conditioned upon the applicant obtaining aclearance or referral slip from Respondent Worstell or his successor,and preferential treatment is accorded to members of the RespondentUnion in issuance of such clearance or referral slips, except as au-thorized by Section 8 (a) (3) of the Act.(b)Causing or attempting to cause Baker & Coombs, Inc., itsofficers, agents, successors, or assigns, to discriminate against employees^The spellingof Respondent Worstell's name is hereby amended toWorstellinstead ofWorstel,toconform to Worstell'ssignatureas itappears ontheGeneral' Counsel'sEiLitihtsNos. 6-A-6 NNNN114 NLRB No. 86. 504DECISIONS OF NATIONALLABOR RELATIONS BOARDor-applicants for employment -because they have not, received a clear-ance or referral slip from the business agent of the Respondent Union,*or in any other manner to discriminate against employees or, ap-plicants for employment in violation of Section 8 (a) (3) of. theAct.(c) In any other manner restraining or coercing employees of, orapplicants for employment with, Baker & Coombs, Inc., in -the ex-ercise of the rights' guaranteed in Section 7 of the Act, except to theextent- that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized by Section 8 (a) (3) of-the Act.-2. - Take the following affirmative action which the Board finds willeffectuate the policies of the Act:,,(a)Notify" Baker & ' Coombs, Inc., and Glen' A. Williamson, in.writing, that they have no objection to the employment of Glen A.Williamson by the above Employer. -''-'places where notices to members are customarily posted, copies of the,notice attached to the Intermediate Report and marked "AppendixA." 2 Copies of said notices, to be furnished by the Regional Directorfor -the Ninth Region, shall, after being duly signed in the mannerindicated, be posted by the Respondent Union and Respondent' MylesWorstell immediately upon receipt thereof and be maintained bythem for a period of sixty (60) consecutive days thereafter.Reason-able steps shall be taken by,them to insure that said notices are notaltered,' defaced, or covered by any other material.'(c)Mail, to, the Regional Director for the Ninth Region, signedcopies' of the notice attached to the Intermediate Report and marked"Appendix A" 3 for posting at the Employer's construction projectnear Long Reach, West Virginia, in places where it is convenientand customary to post notices to employees, if the Employer, willpermit it.Copies of such notice, to be furnished by the RegionalDirector for the Ninth, Region, shall ' be returned forthwith to' theRegional Director for posting after being duly signed in the man>;lerindicated.3.In addition, the Respondent Union shall take the following af-firmative action which the Board finds will effectuate the policiesof the Act :,--Make whole Glen A. Williamson for any loss of pay he may havesuffered as a result of the discrimination against him in the manner2This notice, 'however, shall be, and it hereby is, amended by striking from the, firstparagraph therein the words "The Recommendations of a Trial Examiner"and substituting-in-lieu thereof the words 'A Decision and Order"In the event that this Order'as,en-words "Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United'States Court of Appeals,Enforcing an Order",y.,8 Ibid.,footnote 2. MYLES WORSTELL '505set forth in the section -.of the Intermediate Report 'entitled ` "TheRemedy."---4. 'TheRespondents shall notify the -Regional Director for theNinth Region in writing,, within'ten , (10)', days from thee date of this,Order, what steps the Respondents have taken' to comply herewith.'IT IS FURTHER. ORDERED that the complaint be, and it hereby 'is; dis`,missed insofar. as it alleges violations of the Act other- than' thesefound herein.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASE'-' '--Uponchargesfiled ' by. -Glen A.Williamson,,an individual,the -General Counselof the National Labor Relations Board,herein respectively called the:General Coun-sel and the Board,by theRegional Director for the Ninth Region(Cincinnati,:Ohio),issued a complaint,dated May 10, 1955, againstLocal 2023of the United Brother-hood of Carpenters and Joinersof America, AFL, and itsbusiness agent,MylesWorstell,herein also collectively referred to as the Respondents and, separately, asRespondentUnion andRespondent Worstell. The complaint alleges; in substance,that: (1)At all `timessince'October 2,1954,the' Respondents have attempted tocause and have caused Baker andCoombs,Inc., herein also called the Employer, torefuse to hireGlen A.Williamson because he was not a member in,or could not gelclearance from,the Respondent Union;(2)'at'all iimes`sinceJune 8, 1954, the Re'spondent Union,through Respondent Worstell and other agents, has entered into andenforced closed-shop understandings and practiceswiththe Employer,requiring theEmployer to hire only those cleared by Respondent Union and to give preference inhiring to members of'Respondent Union; and'(3), by suchconduct the Respondentshave engaged in unfair labor-practices within the meaning of Section 8 (b) (2) and8 (b) (1) (A)and Section 2 (6) and(7) of theNational Labor Relations Act,herein called theAct, 61 Stat.136.Copies of the charges,complaint,and notice ofhearing wereduly.servedupon the Respondents who thereafter duly filed a jointanswer in whichtheydenied the commission of any unfair labor practices..Pursuant to notice, a,hearingwas held on June 14 and 15, 1955, at St.Marys, WestVirginia.All partieswere represented at the hearing and were afforded full oppor-tunity to be heard,to ,examine,and cross-examine witnesses,to introduce relevantevidence,to present oral ', argument.at the closeof thehearing, and thereafter to filebriefs as well as proposed findings of fact and conclusionsof law.The Respond-ents'motions to dismiss the complaint,made at the conclusion of the hearing anduponwhich Ireserved ruling,are disposed of in accordancewith thefindings of factand conclusions of law made below.No briefshave been filedby any of theparties..Upon the entirerecordin the case,and from myobservation of thedemeanor ofthe witnesses,I make the followingFFINDINGS OF FACT1.THE BUSINESS OF. THE EMPLOYER,BAKER & COOMBS, INC.Baker&Coombs, Inc., a West Virginia corporationwithitsprincipal office andplace of business at Morgantown,West Virginia,is engaged in business operations asa general construction contractor.During the course of its business operations, theEmployer has engaged in the construction of numerous projects of a residential, in-dustrial, and institutional nature.Linde AirProductsCompany, adivisionof Union Carbide and Carbon Corpora-tion, is a New York corporationengaged principally in the manufacture of chemi-cals,withplants located in various States ofthe United States.Linde Air ProductsCompany annually produces,sells,and transports goods and products,valued inexcess of$500,000, frompoints in one Statedirectly todestinationslocated in otherStates.Since June1954,the Employer has been engaged,nearLongReach,West Vir-ginia, in the,construction of a chemical plant for LindeAir Products Company. Thevalue of the construction services renderedby theEmployer to LindeAir ProductsCompany on this pioject fromJune to December1954 is approximately $1,219,425,and from JanuarytoApril30, 1955, approximately$975,288.Thesefigures in- 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDelude the value of services which the Employer let out to subcontractors.The valueof the services rendered directly by the Employer itself during 1954 is approximately$500,000, of which approximately $200,000 was spent for materials and approxi-mately $300,000 for labor.The Employer anticipates that its work under contractat the time of the hearing will be completed by the middle of August 1955.Uponthe completion of the plant and the commencement of full production on or aboutDecember 1, 1955, Linde Air Products Company will annually produce and shipproducts, valued in excess of $100,000, directly to points located outside the State ofWest Virginia.Upon the foregoing undisputed facts, I find that the Employer is engaged inoperations affecting commerce within the meaning of the'Act and that the Board'srequirements for the assertion of jurisdiction have been satisfied.'II. ' THE RESPONDENTSLocal 2023 of the United Brotherhood of Carpenters and Joiners of America,AFL, the Respondent Union, was at all material times, and is, a labor organizationwithin the meaning of Section 2 (5) of the Act.Respondent Myles Worstell was, atallmaterial times, and is, business agent of the Respondent Union and its agent withinthe meaning of Sections 2 (13) and 8 (b) of the Act.III.THE UNFAIR LABOR PRACTICESThe complaint alleges and the General Counsel contends (1) that the "RespondentUnion, by its officers and agents, particularly Myles Worstell, business agent, hasentered into and enforced, and is enforcing, closed-shop understandings and practiceswith the Employer, which embody terms and conditions of employment that requirethe Employer to hire only employees who have been cleared by the Respondent Unionand require the Employer in so hiring to give preference to employees who,are mem-bers of Respondent Union" and (2) that the "'Respondent-Union, by its officers andagents, particularly Myles Worstell, Business', Agent, attempted to cause, caused, andis now causing the Employer to refuse to hire Glen A.`Williamson, because he was nota member or could not get clearance into Respondent Union."A. The written agreementsIt is the General Counsel's contention that the Respondent Union was a party to twowritten agreements, dated June 8 and 10, 1954, with the Employer, that these agree-ments contain unlawful union-security provisions, and that by the execution and en-forcement of these agreements the Respondents violated Section 8 (b) (2) and 8 (b)(1) (A) of the Act.The Respondents contend that the June 8 agreement does notcontain unlawful union-security provisions and that the Respondent Union was not aparty to the June 10 agreement.1.The agreement of June 8, 1954This agreement was executed by the Employer and 14 AFL locals, including theRespondent Union.The agreement was signed on behalf of the Respondent Unionby its then business agent, Roy H. Robinson.The Employer agrees therein to recog-nize the respective AFL locals as the exclusive bargaining representative of em-ployees on the "Linde Air Products Company Project at Long Reach" and to makeallworkassignmentson this job "in accordance with the provisions of the NationalJoint Board for the Settlement of Jurisdictional disputes."The signatory local unions,in turn, agree that all jurisdictional disputes which mayariseon the job "will beprocessed according to the National Joint Board Plan for the Settlement of Jurisdic-tional disputes" and that there will be no work stoppage on the job because of a juris-dictionaldispute.The crucial provision relied on by the General Counsel reads as follows:Baker & Coombs, Inc., hereby agrees by direct reference to the terms and condi-tions of the existing collective bargaining agreements which were negotiatedby and between the A. F. of LLocal Unions listed below and the Contractor'sAssociations listed below.I JonesboroGram Drying Cooperative,110 NLRB 481;Carpenters Local Union No. 1028,United Brotherhood of Carpenters& Joiner',o fAmerica AFL.111 NLRB 1025;CaleraMining Company.97 NLRB 950 MYLES WORSTELL507Opposite the name of each local union is the typed, designation of a contractors'association of a specified city or area.The following designation appears oppositethe name of the Respondent UnionAssoc. Gen. Cont.i?aikersbtti=g;W. Va.St.MarysThe word "St. Marys" and the line through the word "Parkersburg" are in ink.It is the General Counsel's contention that this designation has reference to acontract, 'executed April 1, 1954, by the Respondent Union with three other localcontractors, in which the contractors agreed to abide by the bylaws and working rulesof the Respondent Union; that the bylaws contain union-security provisions which, ifembodied in a contract, would be unlawful; and that these provisions were therebyincorporated by reference into the Jul 8-agreement with the Employer, thus render-ing that agreement unlawful under the Act.The Respondents contend that, as theApril 1 agreement was made with three other local contractors, and not with theAssociated General Contractors designated in the June 8 agreement, the April 1contract is not the one to which the June 8 agreement has reference and therefore itsterms were not incorporated into the latter agreement.The General Counsel introduced the June 8 agreement through Russell Satterfield,the Employer's service manager.Satterfield testified that the document was, in theEmployer's files and was given to him by James E. Coombs, the Employer's president,who told him that it was the original document of the June 8 agreement.He identi-fied Coomb's signature but testified that he was not present when the documentwas signed and was not familiar with the circumstances under which Coombs signedit.The General Counsel called no other witnesses and adduced no other evidence toexplain the circumstances under which the agreement was signed or the referenceto the designation-Assoc. Gen. Cont.4?ftefebtiW. Va.St.MarysRoy H. Robinson, called as a witness by the Respondent Union, admitted that hesigned the June 8 agreement on behalf of the Respondent Union.He testified thatat the time he signed it he had no intention of making the April 1 agreement with thethree other local contractors a part of the June 8 agreement with the Employer andthat "the thing [June 8 agreement] was drawn up for the purpose of crafts agreeingthat there would be no stoppage of work on account of jurisdictional disputes."Hefurther testified that at the time when he signed the document, the designation merelyread "Assoc. Gen. Cont., Parkersburg, W. Va.," and that before signing he men-tioned the fact that the reference to Associated General Contractors did not concernhis Local.He also testified that he never discussed this agreement with any one con-nected' with the Respondent Union, either before or after signing it, and never evenreceived a copy.The evidence is undisputed that the Respondent Union had nocontract with any Contractors' Association in St. Marys and that in fact there is noContractors' Association in St. Marys or vicinity.RespondentMylesWorstell,who became business agent of the RespondentUnion on July 1, 1954, testified that he had never seen the June 8 agreement beforeitwas introduced into evidence and that he did not even know that such a documentexisted.On this state of the record, I am of the opinion, and find, that the General Counselhas failed to prove by a preponderance of the evidence that the April 1 contract,embodying the Respondent Union's bylaws, was incorporated by reference into theJune 8 agreement with the Employer.2.Theagreementof June 10, 1954On June 10, 1954, the Employer and the United Brotherhood of Carpentersand Joiners of America executed the following "International Agreement":We, the firm of Baker & Coombs, Inc.-Agree to recognize the jurisdictionclaims of the United Brotherhood of Carpenters and Joiners of America, towork the hours, pay the wages and abide by the rules and regulations estab-lished or agreed upon by the United Brotherhood of Carpenters and Joinersof America of the locality in which any work of our company is being done,and employ members of the United Brotherhood of Carpentersand Joiners.No change to be made in the hoursand wages in any locality, and noconditions imposed other than enforced on all Local firms. '508DECISIONSLABOR c-RELATIONS BOARD'In consideration, of the foregoing, the United. Brotherhood - of Carpentersand Joiners of America agree that no stoppage of work or any strike of its mem-bers, either collectively or individually, shall be entered into pending anydispute being investigated and all peaceable means taken to bring about asettlement.It is the General Counsel's contention that the International Union acted as theagent of its locals, including the Respondent Union, in executing this agreement;that the agreement contains unlawful union-security prod isions; and' that this agree-ment thereby establishes a violation of'the Act on the at of the Respondent Union.The Respondent Union contends' that this agreement was executed' by the Interna-tioPal 'Union,;which is not a party to this case, and takes issue with the conclusion'of the General _Counsel' -that in 'executing' this agreement the International wasacting as the agent of the Respondent Union, one of its locals, so as to make thelatter a party thereto.There ,is no evidence,in the record that the Respondent Union ever authorized or'adopted this agreement. ' Indeed;'the record does not show whether the RespondentOn the other hand, the'record' does show that the Respondent Union exists as a separate entity and hasexecuted contracts in its own name.Accordingly, without' passing on the legality of the "International Agreement,"'Ifind that the 'General Counsel has failed to prove by a preponderance of ,the,evidence'that the Respondent Union is a party to this agreement.B. The hiring arrangement; Res'pondent's violations of the ActThe remainingissuesraised by the complaint and the General Counsel's conten-tions are _(1) whether, leaving the written contracts aside; the Respondents andthe Employer had entered into and maintained a discriminatory hiring arrange-ment,understanding, or practice under which the employment of carpenters wasconditioned upon an assignment or referral slip from the Respondent Worstelland preferential treatment in the issuanceof assignmentor referralslipswas ac-corded to members of the Respondent Union, and (2) whether Glen A. Williamson,the, Charging Party, failed to receive employment from the Employer because of thisdiscriminatoryhiring arrangement,understanding,or -practice.The Respondent Myles Worstell was installed as business agent of the RespondentUnion on July 1, 1954, for a term of 1 year.Worstell testified that a few daysafter he had been installed as business agent, he had a talk with Wilbur A. Mollnow,who "came in new" to the Linde Air, Products job as project manager for theEmployer.Mollnow had succeeded Henry Harman as project manager and re-According to Worstell,Mollnow. told him that "he liked to hire or call the business agent for men, becausethe business agent ordinarily would know the qualifications of the workmen, wherehe,lived, and all that sort of thing" and that he [Worstell] tried to please Mollnowand "get as many of our members on the job as possible."During the discussionWorstell also showed Mollnow a copy of the April 1, 1954, contract which the`Respondent Union had with other contractors in the area.As previously-noted, thiscontract set forth the wages, hours, and working conditions for carpenters and mill-wrights and provided that the contractors agreed to hire all foremen and generalforemen from the Respondent Union and to abide by the present bylaws andworking rules of the Respondent Union.Worstell denied that he had any agree-ment or understanding with Mollnow whereby the latter was -to hire carpentersonly through Worstell or the Respondent Union.Mollnow, however, made no suchdenial.Worstell explained that carpenters were hired through him by the Employer'sprojectmanagers in the following manner: If a project manager ordered somemen from him, he would first think about the members of his local "who I knewwere unemployed and who had contacted me and said they needed work." Atone time he maintained a list of his members who were unemployed and the amountof work -they had received, and he would try to work it out according to whohe felt were the most deserving men.He would then contact the men by phoneor at their homes, tell them he had employment for them, and give them a copyof an assignment slip which introduced the man to the Employer as a member oftheRespondent Union who was qualified for employment as a journeyman car-penter.The -men took these slips to the job so that the project manager wouldknow that Worstell had sent them.ProjectManager Mollnow testified that he himself did the requisitioning ofcraftsmen- and that he hired all his carpenters through Worstell, with the excep- MYLES WORSTELL509lion of Joe'"Haller whom he hired directly as a carpenter."foremaii.because Hallerhad' worked for him on a prior project.The evidence is undisputed, that .on oneoccasion-'when some carpenters and laborers had reported for work to the, Em-ployer's ^ office,Mollnow told the timekeeper not toassignany craftsman to workwithout anassignmentslip from the respective business agent..The`' General Counsel introduced into evidence copies - of 92 work -assignmentslips,issued by Worstell for members of the Respondent Union' and addressed' tothe, Employer, for the months of July,' August, 'October, and November, - 1954:2'Worstell admitted that since he has-been business agent of the Respondent Union,the only 'carpenters who went' to "work for the Employer without any assignmentslip from.him were John W. Smith and Robert Fred Harper.Harper was hiredby Mollnow's successor, Joe Haller, after the charges in this proceeding -had beenserved upon the Respondent. Smith was hired on October 19, 1954, by Gen-eral Carpenter' Foreman Karl Tuescher.Smith testified that he went to see Tuescherfor a'job because he had previously worked for him on another project;"that, 'afew days-after he was hired he asked Worstell if he needed an assignment slip; andthatWorstell told him that he did not.When asked why he checked with Worstellabout the need for an assignment slip, he testified that "I just didn't want to"gethim on,myself, and have hard feelings around the union."At the time that he washired, Smith was a member in good standing of the Respondent Union.Worstelltestified that the Respondent Union was a small local and that he and the stewardknew all- members personally.All carpenter -foremen and general carpenter fore-men on the project were members of the Respondent Union.William Franklin Smith was elected president of the Respondent Union in July1954 for a term of 1 year. From the middle of August to November 8, 1954, hewas also the union steward on the Linde Air project of the Employer.As jobsteward, one of the tasks performed by him was to check the working cards andassignment slips of all new carpenter employees reporting to the job.He then tookthe employees to the employment office and referred them to Mr. Boner, the time-keeper, to fill out their social-security forms and other employment papers.When'the' pew employees were assigned to their particular job, 'Smith escorted the mento' the general carpenter foreman who would assign them to the appropriate car-penter foreman.While he was job steward, all carpenters appearing on the jobhad working cards and assignment slips from Worstell, which Smith checkedbefore bringing,them to the payroll office for processing.The only exception wasthe case of John Smith, mentioned above,, who was hired in October by GeneralCarpenter Foreman Karl Tuescher.At the time that John Smith was hired, StewardSmith asked Tuescher if John Smith had been sent up by Worstell. Tuescherreplied in the negative, stating that he had hired him direct. Steward Smith in-ferred from Tuescher's statement that John Smith did not have an assignment'slipand therefore did not question Smith about it when he escorted him to the car-penter's shanty.When asked why he queried Tuescher as to whether John Smithhad ;been sent up by Worstell, Steward Smith replied, "Well, that was the generalpjactice, in the area "Steward Smith admitted that if a man were hired withoutan assignment slip, he [Smith] should report it to the business agent but testified that"I don't recall of having told Myles Worstell that John Smith went up there without,any assignment slip." 32 Twenty-three for July ; 38 for August ; 25 for October , and 6 for November5 The findings concerning Steward Smith's activities in checking assignmentslips arebased on Smith's signed,sworn statement made to a Board field investigatingexamineron November 18, 1954At the hearing in this proceeding Smith attempted to repudiatethese statements, testifying that it was not the steward's duty to check assignment slips,,that he never checked assignment slips when he was steward, that he did not remembermaking such statements to the field examiner, and that he "could have sworn to it thatway',' but did not mean itThe affidavit made before the field investigatingexaminerconsists of 5 pages written in longhand.The reference to the matter of checkingassign-Jent slips appears three times. Smith initialled each page and the entire statement wasread to. Smith before lie signed it under oath.On May 26, 1955, the General Counselshowed Smith a copy of this affidavit, consisting of, 3 typewritten pages. Smith admittedthat the General Counsel told him it was a copy of the sworn statement which he signedbefore—tire field examiner; he also admitted that he read this typewritten statement,signedeacl ,,page, and at the end wrote in his own handwriting that "I have read this affidavitagain on May 26, 1955 and it is correct to the best of my memory.Worstell also deniedthat it was the steward's'duty to checkassignmentslips.Smith has been'president ofthe Respondent Union at all times material hereinThe affidavit was received in evidence 510DECISIONSOF NATIONALLABOR RELATIONS BOARDGlen A. Williamson,the ChargingParty herein,was a journeyman carpenter anda member in good standingof Local 807 at Paden City, West Virginia, a sister localof the RespondentUnion. In July 1954 he was informed by Floyd Hacker, an en-gineer of theLinde Air Products Company, that he had obtained a job for him withthe Employer, Baker and Coombs, inc., on the Linde Air Products project and thathe was to geta work permit from Myles Worstell.This project was within the solejurisdictionof theRespondentUnion.4A few days later Williamson went to Wor-stell's home, told Worstell that he had a job with Baker &.Coombs, Inc., on the LindeAir Products project,and askedWorstell for a work permit.Worstell refused togive him a permit,stating that"I have a hundred men that I will have to put to work,members ofthe Local, before I can put you to work," and that, if Williamson wouldtransfer intothe St.Mary's Local,Worstell would place him on his list .5Therecord shows that during the month of July Respondent Worstell issued 23 workassignmentslips to members of the Respondent Union for jobs with the Employer onthe Linde Air project.Williamson did not obtain employment with the Employer.On July 28, 1954, Elwood Templeton, a journeyman carpenter who at that timewas a memberof Respondent Union, received a workassignmentslip from Worstellfor a job with the Employer on the Linde Air Products project.At that time theunion steward on the job was Philip Smith.About six carpenters were reporting forwork thatmorning andall of them, including Templeton, gave their workassign-mentslips tothe steward before being taken into the office for processing.Accord-ing to Templeton's credible and undisputed testimony, the steward turnedthe assign-ment slipsover to the superintendent and told him "whichever carpenters can comein and sign upand go to work." After the men had signed the necessary employmentpapers,the steward escorted them out and introduced them to their foreman.Afterworking about 5 weeks, Templeton was laid off.On November 18 Templeton-returned to the project to look for work.At thattime Templetonwas amember of the Paden City Local 807, having previously trans-ferred his membership from the Respondent Union.General Foreman Tueschertold him that he coulduse himand that "youcan goto work tomorrow . . . thebest thing you can dois to go downtoMyles [Worstell] and get youa permit togo to work." Templeton went to Worstell's home, told Worstell that he had a jobwith the Employer on the Linde Air project, and stated that he would like to have apermit to go to work there.According to Templeton's testimony, Worstell told himthat Tuescher had been "trying to pull that there on that job," that therewould notbe any permits until all themen inhis own local were working, and that he "absolute-ly" would not give him a permit to go to work. The record shows that during themonth of November Worstell issued six work assignment slips to members of his localfor jobs with the Employer on the Linde Air projectTempleton was not reemployedby the Employer.Worstell testified that he did not recall telling Templeton anything about Tuescher"pulling that again" and that he doubted that he said it because it did not soundlike him.He testified that he told Templeton that he had been instructed by ProjectManager Mollnow to take orders for men only from him and that he would not giveTempleton a permit until he received a call from Mollnow requesting Templeton.Templeton denied that Worstell made the above statement to him.Worstell admitted that in determining whether to give aman an assignmentslip heconsidered whether the man was a member of the Respondent Union andhow long he had been out of work. He also admitted that he would feel more freeto give an assignmentslip to a member of the Respondent Union than to a memberof a sister local who had not transferred his membership.He further admitted thatif a member of a sister local applied to him foran assignmentslip at a time whenmembers of the Respondent Union were out of work and there were only one jobas anadmission by an officer of the Respondent UnionUnder all the circumstances, Iaccept Smith's admissions as positive evidence respecting his activities as steward andregard them of sufficient probative value to warrant the findings hereinabove made.Grove ShepherdWilson &Iiriige, Inc,109 NLRB 209, 212' Section 46 C of the constitution of the United Brotherhood of Carpenters & Joinersof America requites any member who desires to work in the jurisdiction of another localunion, without transferring his membership, to secure a working permit in writing fromthe localunion in the jurisdiction where work is secured5 The findingsconcerning Williamson's conversation with Worstellare based upon thecompositetestimony of Williamson and Worstell which was mutually consistentWorstelltestifiedthat at that time he kept a list of his members who were loafing, of whom hehad quite a number,and that he would send them to work in that order' MYLES WORSTELL511available,he "probablywouldn't sendthe man whobelonged to a,sister local."Headmittedthat whathe tried todo was to get as manymembers aspossible of theRespondent Union on the Linde Air project of the Employer.Article X, section I, ofthe Respondent Union's bylaws then in existence provides,in pertinentpart, that"no carpentershall be given a working permit in the jurisdiction of Local Union No.2023 [Respondent Union] until all local carpenters are placed on jobs."Worstelltestifiedthat although this provisionwas inthe bylaws, it was not enforced while hewas business agent.In viewof Worstell's above-stated admissions and his refusal to give Williamsona work permit because unemployed members of his own local were available, aspreviously found, I do not credit Worstell's testimony either with respect to the non-enforcement of the above stated bylaw or with respect to his conversation withTempleton.Under all the circumstances, I find that, in substance, Worstell madethe statements attributed to him by Templeton.On October 2, 1954, Glen A. Williamson went to the Employer's Linde Airproject to look for a job.He introduced himself to Project Manager Mollnow,told him he was looking for a job as carpenter, and handed him a letter of intro-duction from Floyd Hacker, the engineer of the Linde Air Products Company whowas an acquaintance of Mollnow's.The letter introduced Williamson as the car-penter concerning whom Hacker had spoken to Mollnow the preceding day andexpressed appreciation for anything that Mollnow could do to help Williamson getemployment.Mollnow asked Williamson if he was a member of the local in St.Marys.When Williamson stated that he was a member of Local 807 at PadenCity,Mollnow replied, "Well, 1 would advise you to go down and clear your bookin St.Mary's LocalAfter you have cleared in, inform Mr. Worstell that you areavailable forwork." 6Mollnow admittedlymade the following notation onHacker's letter: "Sent him to Worstell to clear thru "Williamson then went to the Paden City local and got a clearance card filled out.A few days later he contacted Worstell and told him that he had come to clearhis book into the St. Marys Local.Worstell stated thatWorstell could not clearit in,thatWilliamson would have to bring his book to a meeting of the Local wherethe book would be inspected and, if found to be in good order, would be cleared in.The matter of clearing Williamson's book was brought up at a meeting of theRespondent Union on October 12, attended by WilliamsonThe Local's presidentstated thatWilliamson "has a book here for clearance in ourlocal," and readWilliamson's clearance card from the Paden City local.The clearancecard anddues book were in proper order.At that point the Respondent Worstellannouncedthat he was trying to get a special dispensation from the International to stop furtherclearance cards from sister locals because they had too many unemployed membersof their own local.He suggested that Williamson's clearance should be held upand-thatWorstell should be given until October 15 to obtain a decision from thegeneral office in Indianapolis, Indiana vThis suggestion was put in the form of a-motion,was seconded, and passed by the membership.At the close of the meeting, when Worstell returned the book to Williamson,,thelatter expressed his amazement at Worstell's conduct in blocking his clearance,becauseWilliamson knew the Employer would be hiring some men within a fewdays.Worstell replied that he was merely trying to protect the members of hisLocal from men transferring from other locals and getting jobs which were withinthe jurisdiction of his Local.Worstell promised to notify Williamson by October15 as to whether or not the special dispensation had been granted.On October 15 Worstell was informed that the special dispensation was denied.He then attempted to contact Williamson but was unable to find him.He thereforeleftword with Williamson's wife to have Williamson get in touch with him but didnot tell herabout the denial of the special dispensation.Worstell testified that thefollowing day he informed the secretary of the Local that "the dispensation hadbeen denied, and if Mr. Williamson should come down to him, that he would knowthatithad been denied, and his book would be accepted."AlthoughWorstell was served with a copy of the charges which alleged thatWorstell and, the Local had caused Williamson to be discriminatedagainst in viola-tionof the Act and although these charges were read at a unionmeeting,neither6The findings concerning the conversation between Williamson and Mollnow are basedon the undisputed and ci edible testimony of Williamson'Section 46 0 of the International's constitution states that if a clearance card anddues book are found coriect, the member shall be admitted to the local union as amember thereof 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorstell'nor--any other,agent or officer of the Respondent Union made-any, furtherefforts to communicate with Williamson,or had any further conversation with him.Williamson never went back to the Linde Air project or to the Local to present hisbook because, as he testified, he "didn't figure there was any use "Williamson's book was never cleared into the Respondent Umon.The recordshows that for the period from October 14 to 28, inclusive, Worstell issued 25work assignment slips to 'members of the Respondent Union for jobs with theEmployer on the Linde Air project.Williamson never received employment onthis project.C. Conclusions1.The discriminatory hiring practicesThe foregoing evidence leads me to conclude that the Respondent Business AgentWorstell,acting on behalf of the Respondent Union,and Project Manager Mollnow,acting on behalf of the Employer,entered into,and participated in, an exclusivehiring agreement,arrangement,or understanding for the employment of carpenterson the Linde Air Products job, which had the effect of, and resulted in, accordingpreferential treatment to members of the Respondent Union.Thus, when Mollnowfirst came to the project, he had a conference with Worstell about the mariner inwhich carpenters would be hired for the project.As a result of this conference, itwas understood that Mollnow would hire all carpenters through Worstell.Thisunderstanding conformed to the well-knownareapractice thenin existence.There-after,Mollnow admittedly hired all carpenters through Worstell, with the exceptionof one foreman who had previously worked for Mollnow on another project.Thepreponderance of the evidence demonstrates that a referral slip from' Worstell,either in the form of an assignment slip or work permit,was required by Mollnowof carpenters as a condition of employment.On the other side, Worstell admittedthat during Mollnow's tenure as project manager all carpenters who went to'workfor the Employer, with one exception, had a work assignment slip from Worstell.The exception occurred when General Foreman Tuescher, and not Mollnow, hiredJohn Smith who at that time was a member in good standing of the RespondentUnion.And even in that case, Smith, being aware of the area practice, felt itnecessary to check with Worstell about an assignment slip a few days after 'beinghired.Shortly thereafter,Mollnow instructed his timekeeper not to give assign-ments to any men who reported to work without an assignment slip' from thebusiness agent.Steward Smith checked all new employees who reported'to workas carpenters to see if they had an assignment slip from Worstell.He, admittedthat while he was steward all carpenters,except the above-mentioned John Smith,had an assignment slip from Worstell.And in the case of John Smith, the stewardinquired to find out if Worstell had sent him.In referring carpenters to the Employer for jobs on the Linde Air project pursuantto requests from the Employer, Worstell gave preference to members of the Re-spondent Umon.This is borne out by Worstell's admissions and by the fact thatall assignment slips issuedby himwere to members of the Respondent Union. Inaddition, the record contains specific instances of such preferential treatment.Thus,on one occasion Worstell refused to give Templeton, a member of a sister local, awork permit because unemployed members of the Respondent Union were avail-able.On another occasion and for the same reason, Worstell refused to give ,Wil-liamson, a member of a sisterlocal, a workpermit and conditioned Williamson'splacement on the Union's out-of-work list, then being maintained, upon his be-coming a memberof theRespondentUnion.Also forthe same reason,Worstellwas instrumental in having the Respondent Union delay Williamson's transfer intothe Respondent Union with the result that Williamson's book was never clearedinto the Respondent Union.It is also clear that Project Manager Mollnow was aware of Worstell's, prac-tice of according preferential treatment to members of the Respondent Union inissuing referral slips for jobs on the Employer's project.Thus, when Williamsonapplied to Mollnow for a job as carpenter, Mollnow inquired if Williamson was amember of the Respondent Union.When Williamson replied thathe was a mem-ber of a sister local, Mollnow advised Williamson that he should first transfer'hismembership to the Respondent Union and then advise Worstell that he was avail-able for employment.As this advice was given after Engineer Hacker, an'acquaint-ance of Mollnow, had,sought Mollnow's aid in getting work for Williamson,. itundoubtedly reflected Mollnow's awareness of the procedure followed by Worstellin referring carpenters for jobs with the Employer.Moreover,in view of the largenumber of assignment slips issuedby Worstellfor jobs on the Employer's project ."MYLES' WORSTELL5113over a -relatively- short, period of time,aware,,-of the fact that not one was issued to a, nonmember of,the, RespondentUnion.Carpenter applicants who applied at the gate, while Mollnow was project-manager,were made aware of the Employer's' practice of conditioning employment upon ob-taining a clearance or referral from Worstell..Thus, General Foreman Tueschertold applicant Templeton that he was willing and ready to hire him but that Tam.'pleton would first have to obtain a work permit from Worstell.ProjectManagerMollnow sent Williamson to clear through Worstell, advising him that the bestthing he could do was to become a member of the Respondent Union and informWorstell that he was available for work.And, as previously noted, Mollnow in-structed his timekeeper not to assign any carpenter who reported for work with-out an assignment slip from his business agent.It seems highly improbable to me that, absent some arrangement with Respond-entWorstell to that effect, the Employer's agents would have unilaterally chosento send qualified applicants for carpenter jobs to Worstell for- clearance. I havelittledoubt that each party not only knew of and acquiesced in what the otherwas doing but that what they did was done by prearrangement.The fact that vir-tually all carpenters on the job were members of the Respondent Union serves toconfirm the validity of the finding I make that Business Agent Worstell and ProjectManager Mollnow were parties to an understanding or' arrangement under whichemployment of carpenters on the Employer's project was conditioned upon theapplicant obtaining a clearance or referral slip,' in the form of a work assignmentslip or permit,_from Worstell and preferential treatment was accorded by Worstellto members of the Respondent Union in the issuance of such clearance or referralslips.Upon the preponderance of the evidence in the record considered-as a whole,1 am convinced and find that the Respondent-Worstell and the Respondent Unionviolated Section 8 (b) (2) and 8 (b) (1) (A) of the Act by entering into an2agree--ment, arrangement, or understanding with the Employer for the -hiring of, car-penters in an unlawfully- discriminatory manner and by pai ticipatmg along withthe Employer in the operation of the unlawful hiring practice thereunder.82.The discrimination against Williamson, t-As previously noted, when Williamson applied to Mollnow fo'r a joli.as a carpenter,on October 2, 1954, Mollnow made it apparent to.Williamsoi thai'in order'to-obtain employment he would have to clear through Worstell by first,'transferringhis, membership into the Respondent Union, and then informing- Worstell,that`lie,was available for employment.The Employer was equally liable' with the Respond-,entsfor the operation of the unlawfully discriminatory hiring practice.Althoughno carpenter jobs were available before October 14'and although Williamson didnot make further application when carpenter jobs did become available during theperiod from October 14-28 and thereafter, it does not alter the fact that Mollnow'scommunication of the discriminatory hiring practice toWilliamson constituted,under the circumstances, conduct falling within the proscription of Section 8(a) (3) of the Act.For, the "Board has consistently held that where an employerengages in a discriminatory hiring practice and 'where such practice is commu-nicated to applicants for employment, albeit when no jobs for them are available,an inference and finding is warranted that further application would be futile be-cause from the existence of the discriminatory practice it is clear that the same dis-criminatory conditions would be attached whenever the jobs became available." 9,The failure of Williamson to obtain employment with the Employer was theproximate result, and a natural and foreseeable -consequence, of the discriminatoryhiring arrangement found above.Those responsible for an unlawful hiring arrange-,ment are also responsible for its reasonably to be anticipated results. Just as thehiring arrangement must be held, on the part of Respondent Union and Respond-entWorstell, anattemjPt to causethe Employer to discriminate against employees,8 See,,e.g, Alaska Chapter of theAssociatedGeneral Contractors of America, Jnc,113NLRB 41',Mohaurk,Valley and Vicinity District Council,-et at,109 NLRB 522,LichleayCorp. v. N. L.'k3) , Geoige D AuchterCo , 102 NLRB$78, 885,,enfd. 209 F. 2d 273 (C A5) , International Biotheihood of Boilermakers, etc,94'NLRB 1590 ,Construction Specialties Company,102 NLRB 1542 ,ConsolidatedWesternSteel Corp,108 NLRB 1041-ConsolidatedWestern Steel Corp'oi'ation,'108NLRB 1041, 1042, and cases citedtherein.-' 514DECISIONSOF NATIONAL -LABOR RELATIONS BOARDso, too, the Employer's discrimination against Williamson resulting from an ap-plication of that arrangement must be held to have beencausedby the Respondents.And this is so even if Williamson had made no attempt to transfer his member-ship into the Respondent Union or to obtain a clearance or referral from Worstell.1eAt the time when Williamson sought to have his book cleared into the Respond-ent Union, the discrimination against him and the Respondents' liability thereforwas then already complete by reason of the earlier application to Williamson atthe job site of the discriminatory hiring arrangement.Moreover I find, on thebasis of the facts set out in section B, that the Respondents were responsible forthe fact that Williamson's book was not cleared into the Respondent Union result-ing in Williamson's failure to receive a work assignment slip from Worstell whencarpenter jobs subsequently became available on the Employer's project and therebycausing the Employer to fail to hire him."I find that the Respondent Union and the Respondent Worstell violated Section8 (b) (2) and 8 (b) (1) (A) of the Act by causing the Employer to discriminateagainstWilliamson within the meaning of Section 8 (a) (3) of the Act.12IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring in con-nection with the operations of the Employer, Baker & Coombs, Inc., described insection I, above, have a close, intimate, and substantial relation to trade, traffic, andcommerce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V THE REMEDYHaving found that the Respondents have engaged in unfair labor practices, I willrecommend that each of them cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that the Respondents have caused Baker & Coombs, Inc., to discrim-inate with respect to the employment of Glen A. Williamson, I will recommendthat the Respondents notify Baker & Coombs, Inc., and Glen A. Williamson, inwriting, that they have no objection to the employment of Glen A. Williamson byBaker & Coombs, Inc. I will also recommend that the Respondent Union make Wil-liamson whole for any loss of pay he may have suffered by reason of the discrimina-tion against him, by payment to him of a- sum of money equal to the amount he nor-mally would have earned as wages during the period of the discrimination againsthim, less his net earnings 13 during that period.The computations shall be, made ona quarterly basis in the manner established by the Board in F. W.Woolworth Com-pany,90 NLRB 289, 291-299. The Respondent Union's liability for back pay shallterminate 5 days after giving the above written notice to Baker & Coombs, Inc., andtoWilliamson or the date of the completion of the construction project involved inthis case, whichever event shall first occur.14The individual Respondent, Myles Worstell, who was the business agent of theRespondent Union, merely acted as agent for the Respondent Union.The Board hasheld that under these circumstances an order requiring such individual personally toreimburse the discriminatee for losses suffered is not necessary to effectuate the poli-cies of the Act.15Accordingly, the reimbursement order will be limited to the Re-spondent Union.CONCLUSIONS OF LAW1.Local 2023 of the United Brotherhood of Carpenters and Joiners of America,AFL, is a labor organization within the meaning of Section 2 (5) of the Act.2.Myles Worstell is the business agent of the Respondent Union and its agentwithin the meaning of Sections 2 (13) and 8 (b) of the Act.10Thomas Rigging Company,102 NLRB 65, 68, footnote 611Charles E Daboll, Jr,105 NLRB 311, enfd 216 F. 2d 14^ (C A 9), cert denied35 1,111134 2334.12There is no merit to the Respondents' contention that the word"employee," asused in Section8 (b) (2) of the Act, does not include a job applicant.N. L. R. -B. V.GeorgeD. AuchterCo , 209 F. 2d 273, 277(C. A 5), and cases cited therein.13CrossettLumber Company,8 NLRB 440, 498.14UnitedBrotherhood of Carpenters andJoinersof America, Local # 517, AFL (GilWyner Construction Company),112 NLRB 714.15 Local420,United Association of JourneymanandApprentices of the Plumbing andPipefttting Industry of the United States and Canada,AP'L, et al.,111 NLRB 1126 MYLES WORSTELL515'3.By enteringintoand participatingin an agreement,arrangement,or under-standingwith Baker & Coombs, Inc., under which employment of carpenters byBaker & Coombs, Inc., was conditioned upon the applicant obtaininga clearance orreferral slip from,Respondent Worstell and preferential treatment was accorded byWorstell to members of the Respondent Union in the issuance of such clearance or re-ferral slips, the Respondents have engaged in and are engaging in unfair labor prac-tices within the meaning of Section 8 (b) (2) of the Act.4.By causing the Employer, Baker & Coombs, Inc., to discriminate with regard tothe employment of Glen A. Williamson within the meaning of Section8 (a) (3)of the Act, the Respondents have engaged in and are engaging in unfair labor prac-tices in violation of Section 8 (b) (2) of the Act.5:By the aforesaid conduct the Respondents have also restrained and coercedemployees and applicants for employment in the exercise of the rightsguaranteedin Section 7 of the Act, and thereby have engaged in and are engagingin unfairlabor practices within the meaning of Section 8 (b) (1) (A) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act[Recommendationsomitted from publication.]APPENDIX ANOTICE TO ALL MEMBERS OF LOCAL 2023 OF THE UNITED BROTHERHOOD OF CAR-PENTERS AND JOINERS OF AMERICA, AFL, AND TO ALL EMPLOYEES OF BAKER &COOMBS, INC.Pursuant to the recommendations of a Trial Examiner of the National Labor Re-lations Board, and in order to effectuate the policies of the National Labor, RelationsAct, as amended, we hereby notify you that:WE WILL NOT give effect to, enter into, renew, maintain, or enforce any agree-ment, arrangement, understanding, or practice with Baker & Coombs, Inc., underwhich employment of carpenters by Baker & Coombs, Inc., is conditioned uponthe applicant obtaining a clearance or referral slip from Myles Worstell or hissuccessor, and preferential treatment is accorded to members of our organiza-tionin the issuance of such clearance or referral slips.WE WILL NOT cause or attempt to cause Baker & Coombs, Inc., its officers,agents, successors,or assigns,to discriminate against employees or applicants foremployment because they have not received a clearance or referral slip fromthe business agent of our organization, or in any other manner to discriminateagainstthem in violation of Section 8 (a) (3) of the Act.WE WILL NOT in any other manner restrain or coerce, employees of, or appli-cants for employment with, the above-named Employer, its successors, or assigns,in the exerciseof their rights guaranteed in Section 7 of the Act, except to theextent that such rights may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorized by Section8 (a) (3) of the Act.Local 2023 of the United Brotherhood of Carpenters and Joiners of America,AFL, will make whole Glen A. Williamson for any loss of pay suffered becauseof the discrimination against him.LOCAL 2023OF THE UNITED BROTHERHOODOF CARPENTERSAND JOINERSOF AMERICA,AFL,Dated----------------Labor Organization.By----------------------------------------------(Representative)(Title)MYLESWORSTELL,BUSINESSAGENT, LOCAL2023 OF THE UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA,AFL,Individual.Dated---------------- By----------------------------------------------(MYLES WORSTELL)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.387644-56-vol. 114-3 4